UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1009



COLVIN INNISS BERT,

                                              Plaintiff - Appellant,

          versus


SECRETARY OF THE TREASURY OF THE UNITED
STATES; ANNABELLE T. EDWARDS, Operations
Manager, Collection, Internal Revenue Service,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-02-4146-JFM)


Submitted:   May 3, 2004                      Decided:   May 28, 2004


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Colvin Inniss Bert, Appellant Pro Se. Marion Elizabeth Erickson,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Colvin Inniss Bert appeals the district court’s order

dismissing his complaint alleging wrongful levy by the IRS.                       We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Bert v. Secretary of the Treasury, No. CA-02-4146-JFM

(D. Md. Oct. 22, 2003).              We deny Bert’s motion for injunctive

relief pending appeal.           We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -